DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 33-52 are pending.
Claims 35-52 are withdrawn from consideration as directed to non-elected inventions.
Claims 33 and 34 are presented for examination and are rejected as set forth below.

Response to Amendment
The Declaration of inventor Marion Noe under 37 CFR 1.132 filed 10 June 2022 is insufficient to overcome the rejection of claims 33 and 34 based upon the combined teachings of Larnier and Tanoue as set forth in the last Office action because it is unclear what the Noe Declaration purports to establish, and the Declaration fails to establish the criticality of either of the pH or weight ratio of aqueous phase to oil phase in the emulsion.
Applicants are reminded that once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  It is the Applicants who “have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
Here, it is unclear what, precisely, the Noe Declaration intends to attempt to establish.  After providing background as to a particular application to which the emulsions of the claims may be put, the declaration appears to provide a description of data underlying the descriptions provided in the specification.  To be sure, little actual data is presented in the Declaration to add to that already presented in the Specification of record, and certainly no data permitting an objective comparison of the subjective qualifications of “conforms,” “reduced,” or “irritating” which applicants have provided.  Furthermore, nothing of the Specification or Declaration permits a skilled artisan to ascertain the significance, statistical or otherwise, of the limited data mentioned.  Applicants assertion of distinction in clinical efficacy observed between the NSAID-free comparator and the active agent NSAID-containing compositions cannot serve to establish unexpected results sufficient to overcome a prima facie case of obviousness, because the skilled artisan would expect that the inclusion of an active agent would be more effective than one without.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  
The Declarant asserts that the aqueous to oil phase ratio ranges set forth by the claims are either not taught by the art, or are nevertheless nonobvious over the art owing to the criticality of the ranges recited.  Applicants “data” concerning the aqueous to oil phase ratios are flawed, not only because compositions both clearly falling outside of the metes and bounds of the instant claims as well as those within the scope of the invention claimed are described as “irritating,” or “reduced.”  The key element of establishing that a range rendered obvious by the prior art is in fact critical is the ability to demonstrate that the subset of values considered “critical” possess properties or provide results distinct from those outside of the “critical” range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (indicating that “the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”).  The data discussed by the Declarant cannot serve this purpose, as the data establishes that identical results are obtained within and without the range claimed.
For at least these reasons, the Noe Declaration is ineffective to overcome the prima facie case of obviousness established over the teachings of Larnier and Tanoue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33 and 34 stand rejected under 35 U.S.C. 103 as being unpatentable over Larnier (U.S. PGPub. 2004/0101538) in view of Tanoue (U.S. PGPub. 2010/0256238).
Applicants’ claims are directed to an emulsion containing an antimycotic and any of a selection of NSAID salts in defined concentrations, where the aqueous phase of the emulsion represents between 2-2.7 times the concentration of the oil phase, and which is buffered to a point within the range of 6.5-8.5.  Claim 34 requires that the composition be in the form of a “salve” or “cream.”  As no particular components or properties are recited, anything the art describes which is an emulsion capable of being topically applied will address these functionally described limitations.
 Larnier describes topical compositions which combine antimycotic agents with any of a variety of NSDAIDs and salts thereof.  [0007].  Exemplary NSAIDs described include, among others, the instantly claimed diclofenac in concentrations of between about 0.05-10%, overlapping and therefore rendering obvious that of the instant claims.  [0030].  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Larnier describes topically applicable emulsions, further specifying that they take the form of, among others, creams,  as a particularly preferred form of the topical pharmaceutical compositions, specifically indicating they may contain between about 2-40% oil and 50-85% water by weight of the composition ([0032; 0037-43]); as these ranges yield ratios which touch those of the instant claims, the aqueous:oil ratios of the instant claims are also rendered obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Additives to adjust the pH of the composition are also described.  [0047].
Larnier, despite teaching each of the aqueous, oil, NSAID, and antimycotic elements in a cream emulsion for topical application, does not describe adjusting the pH to any particular range.  
This is cured by the teachings of Tanoue, which also describes topical antifungal emulsion compositions ([0004-05]) ideally buffered to a pH of between about 6-9, a range overlapping and therefore rendering obvious that of the instant claims.  [0052], see Peterson, supra.  This is described by Tanoue as desirable owing to the beneficial effects on NSAID stability and reduced skin irritation such compositions provide.  [0125].  
It would have been prima facie obvious to have buffered the antimycotic/NSAID cream emulsions of Larnier to a pH of about 6-9 according to the teachings of Tanoue.  One having ordinary skill in the art would have been motivated to do so owing to the fact that Larnier teaches buffering the topical emulsion creams containing combinations of NSAIDs and antimycotics while Tanoue indicates that the range of between 6-9 conveys benefits to emulsion compositions buffered to within that range.  Against this backdrop, applicants claims appear to be little more than the predictable use of prior art elements according to their established functions, and an obvious permutation of the art thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 34 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-35 of copending Application No. 16/763,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘395 application incorporate the antimycotic agent of the instant claims as a dependent claim, rather than the independent claim of the instant application.  The identical NSAIDS and their concentrations, as well as the ratio of aqueous to oil phase, emulsion, and pH ranges claimed are set forth by the independent claim of the copending application, rendering the difference between the two applications a simple rearrangement of claim limitations set forth in alternative form in each of the copending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicants arguments that “close enough” ranges are insufficient on the basis of the record to establish a prima facie case of obviousness given the teachings of Larnier and Tanoue are unpersuasive.  As set forth previously and again above, Larnier describes emulsions containing between about 2-40% oil and 50-85% water by weight of the composition.  This implies a range of aqueous:oil ratios falling within the range of about 1.25-42.5, which encompasses the 2.0-2.7 of the instant claims.  As nothing of record establishes the criticality of this range, applicants arguments on this point are unpersuasive.
The impact of the Noe declaration has been addressed above and will not be reiterated here.
For at least these reasons, the rejections of record stand.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613